DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites "the outer shoulder land region" in line 4. There is insufficient antecedent basis for this limitation.
Claim 12 recites "the shoulder land region includes an inner shoulder land region and an outer shoulder land region" in lines 2-3. It is noted that claim 1 recites the tread portion as comprising "a shoulder main groove," a tread edge," and "a shoulder land region," and that the shoulder land region comprises "an inner region," "a middle region," and "an outer region,"--all singular instances. Claim 12 recites the shoulder land region as including two separate shoulder land regions (inner/outer). It is unclear how the shoulder land region can be formed on an outer side in the tire axial direction of the shoulder main groove (singular) and yet include an inner and outer should land region. Further, it is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Itou (US 2016/0347125).
Regarding claim 1, Itou discloses a tire with tread portion comprising a shoulder main groove (11C), a tread edge (Et), and a shoulder land region (12C). The shoulder land region is provided with a plurality of sipes (see sipes 31, 32) having components in the axial direction. While not expressly recognized by Itou, the shoulder region inherently possesses inner, middle and outer regions. While Itou is silent as to the sipe ratios in these regions and does not expressly disclose the sipe ratio of the middle region as smaller than the sipe ratio of the outer region and the sipe ratio of the inner region, Itou is considered to anticipate or render obvious to a person having ordinary skill in the art at the time of the 
Regarding claim 2, a middle region having sipe ratio of zero would 0% of the nonzero sipe ratios of the outer and inner regions.
Regarding claim 3, sipes 32 are shown to terminate at the tread edge Et in Fig. 2--therefore, the should land region has edge sipes with one end that terminates within the tread edge region.
Regarding claim 13, in working example 1 of Table 1, the center rib has width Wa of 0.13 times the tread width (TDW). The shoulder rib is 1.25 times the width of the center rib Wa and thus is 0.1625 TDW (0.13TDW * 1.25). If the middle region extends 10% of the TDW inwards from the tread edge and the inner region extends between the middle region and the inner rib edge, then the inner rib has a width of Wc-0.1TDW. In example 1, this inner region would be 0.0625TDW or 6.25% of TDW, said value falling within the claimed range.
Regarding claim 16, Itou includes sipes 31 which extend linearly inwards from the shoulder main groove and terminate within the inner region (see Fig. 2).

Claims 4 is rejected under 35 U.S.C. 103 as obvious over Itou (US 2016/0347125) as applied to claim 3 above, and further in view of Ueda (CA 1313116).
Regarding claim 4, the recitation of an outer shoulder land region is directed towards a manner of using the tire since a tire is capable of being mounted in either direction on a vehicle. Either side of the tire tread of Itou is capable of reading on the outer shoulder land region. As to the edge sipe, Itou 

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as obvious over Itou (US 2016/0347125) in view of Ueda (CA 1313116) as applied to claim 3 above, and further in view of Nakada (JP2007-112217, with English machine translation).
Regarding claim 5, Itou does not disclose a main sipe; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with a main sipe which crosses the middle region of the outer shoulder land region since Nakada, similarly directed towards a tire tread having sipes, teaches configuring the shoulder ribs with Z or S shaped sipes to reduce uneven wear and sufficiently maintain wet performance ([0042-45]).
Regarding claims 6 and 14, Nakada discloses the sipe can have an S-shape (see Fig. 3). 

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as obvious over Itou (US 2016/0347125) in view of Ueda (CA 1313116) as applied to claim 3 above, and further in view of Kabe (JP05-178016, with English machine translation).
Regarding claim 5, Itou does not disclose a main sipe; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with a main sipe which crosses the middle region of the outer shoulder land region since Kabe, similarly 
Regarding claim 7, as to the main sipe being inclined at 35 to 55 degrees, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the main sipe with inclination as claimed since Kabe states that the sipe can be inclined as shown in Fig. 4 ([0011]), which clearly illustrates sipes with an angle of about 45 degrees in the shoulder, thus suggesting a sipe inclination angle well within the claimed range.
Regarding claim 15, Kabe's main sipe connects between the main groove and tread edge sipes (Fig. 1), which are shown to extend into the outer region (see Itou and Ueda figures).

Claims 12 is rejected under 35 U.S.C. 103 as obvious over Itou (US 2016/0347125) as applied to claim 1 above, and further in view of Kabe (JP05-178016, with English machine translation).
Regarding claim 12, Itou does not disclose the ratio of the sipe middle region to each of the sipe ratio of the outer region and the sipe ratio of the inner region in the inner shoulder land region as smaller than that of the outer shoulder land region; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with sipe ratios as claimed since Kabe, similarly directed towards a tire tread having sipes, teaches providing only the outer ribs with sipes 4 that traverses the rib to maintain good abrasion resistance ([0008-10], see Fig. 1-5). The presence of sipes 4 in the middle region of the outermost rib and their absence in the middle region of the innermost rib would yield a sipe ratio that is greater in the outer shoulder land region.

Claims 1, 3, 8, 10, 11, and 17-20 are rejected under 35 U.S.C. 103 as obvious over Yasunaga (US 2019/0061429).
Regarding claim 1, Yasunaga discloses a tire with tread portion comprising a shoulder main groove (2), a tread edge (dashed line in Fig. 2), and a shoulder land region (blocks 5A, 5B). The shoulder land region is provided with a plurality of sipes (see sipes 8, 9, 11) having components in the axial direction. While not expressly recognized by Yasunaga, the shoulder region inherently possesses inner, middle and outer regions. While Yasunaga is silent as to the sipe ratios in these regions and does not expressly disclose the sipe ratio of the middle region as smaller than the sipe ratio of the outer region and the sipe ratio of the inner region, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the sipe ratio of the middle region as less than that of the inner and outer regions since, as illustrated in Fig. 2 of Yasunaga, the middle region (area just inwards of the tread edge) is clearly shown to have gaps (plain region 10) between sipes 9 and 11, these gaps located primarily inwards of the tread edge thereby reducing the middle region's sipe ratio relative to the inner/outer regions located inwards and outwards of the middle region ([0028], see positions of the tread edge in Fig. 2). 
Regarding claims 3 and 8, Yasunaga disclseos second and third edge sipes (see sipes 9 and 11), these sipes having one end adjacent the tread edge and extending axially inwards/outwards from the tread edge.
Regarding claim 10, while Yasunaga does not expressly state the sipe ratio within the claimed region, it would have been obvious for the sipe ratio of the middle region to be at least 20% or more of the sipe ratio of the inner/outer regions since Yasunaga clearly illustrates sipe 8 as extending across the block, whereas the inner/outer regions have three sipes--thus, the sipe ratio of the middle region is at least about a third (33%) of the inner/outer regions and likely substantially larger since the size of the plain region does not appear to be larger than 10% of the tread width.
Regarding claim 11, while Yasunaga does not expressly state the sipe ratio within the claimed region, it would have been obvious to a person having ordinary skill in the art at the time of the 
Regarding claim 17, 18, and 19, Yasunaga comprises shoulder lateral grooves 4 which crow the shoulder land region and comprise a narrow portion 4A and a wide portion 4B. The shoulder lateral grooves and shoulder sipes are all inclined in the same direction (See Fig. 2).
Regarding claim 20, the third sipe (sipe 11) is arranged on an imaginary line obtained by smoothly extending the second edge sipe (sipe 9) towards an inner side of the vehicle (see Fig. 2).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to further teach or suggest the recited inner middle lateral groove having first and second apexes provided in the second and first regions, respectively, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749